Fourth Court of Appeals
                                        San Antonio, Texas
                                             February 18, 2021

                                           No. 04-21-00053-CV

             IN RE Arlette Dominguez Gallegos BELVER and Fav Swimmers II, LLC,

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Rebeca C. Martinez, Chief Justice
                 Patricia O. Alvarez, Justice
                 Beth Watkins, Justice

       Relators’ unopposed motion for stay is GRANTED IN PART. We order that the trial
court’s January 29, 2021 Order Granting and Denying, in part, Plaintiff’s Fourth Amended
Motion to Compel is STAYED until 20 days after the final disposition of this original
proceeding.

           It is so ORDERED on February 18, 2021.



                                                                              PER CURIAM


           ATTESTED TO: ____________________________
                          Michael A. Cruz,
                          Clerk of Court




1
 This proceeding arises out of Cause No. 2019CI20964, styled David Drew, Jr. v. Arlette Dominguez Gallegos
Belver and Fav Swimmers II, LLC, pending in the 150th Judicial District Court, Bexar County, Texas, the Honorable
Monique Diaz presiding.